DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10143196. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘196 anticipate the claims of the current application. Claim 1 of ‘196 recites a medical product having an antibacterial hard material coating applied to a main body that comprises a non-organic biocide, the hard material coating including at least one inner layer having a thickness of 0.2 microns, and one outer layer with a thickness of at least 0.5 microns where the inner layer is between the outer layer and the main body; the outer layer contains a biocide concentration of 2 % - 15% and the inner layer has a concentration greater than 0.2% and less than the concentration of the outer layer which reads on claim 1 of the current application.
The depend claims of ‘196 reads on the dependent claims of the current application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jiang et al. (CN 1304627) .
As to claim 1, Jiang et al. discloses a antibacterial and wear-resistant stainless-steel product. The product comprises a stainless steel substrate, a first layer of TiN on the stainless steel substrate,and an outermost coating of TiAgN (See page 3 and 5 of the translation). Jiang et al. states the inner layer can comprise a silver content of 0 to 0.3% and the outer layer can comprise a silver content of 0.3 to 30% (see page 5 of the translation). The composition of the coatings are adjusted through adjusting the temperature of the two targets (titanium and silver). The temperature of the silver target is gradually increases from the inside to the outside of the coating layer resulting in a graded composition. 
As to claim 2, the inner layer can have a thickness of 0.01- 5 microns (See page 5 of the translation).
As to claim 3, the outer layer thickness is 0.1 – 10 microns (see page 5 of the translation). 
As to claim 4, the outer layer has a constant biocide concentration. 
As to claim 5, the hard coating material is titanium nitride (see page 5 of the translation). 
As to claims 6 and 8, Jiang et al. disclose providing multiple layers of the hard material where the silver content is provided in a stepwise method where the innermost layer has the lowest silver content (see page 5), Jiang et al. states there can be 4 layers (see page 5).
As to claims 9 and 10, the biocide is silver (see page 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. (CN 1034627) as applied to claims 1 and 6 above in further view of Yuan et al. “Protection Properties of TiN Coating Prepared Arc Ion Plating and Magnetron Sputtering on TC11 Titanium alloy.”
The teachings of Jiang et al. as applied to claims 1 and 6 are as stated above.
Jiang et al. fails to disclose the hardness is as claimed in claim 7 and 11. 
Yuan et al. discloses a product having a coating formed of TiN using arc ion plating. Yuan states the arc ion plating provides a coating with better tribiological feature such as smaller impact wear value due to the stronger adhesion between the coating and the surface and a harder interface which enhances the resistance against crack formation (see section 3.2 page 144 and section 3.3 page 145). Jiang states the hardness of an AIP layer is 1802 (see section 3.1, page 144). 
It would have been obvious to one having ordinary skill in the art to provide the coatings having the higher hardness as taught by Yuan et al. One would have been motivated to do so since both are directed to forming titanium nitride layers where Yuan et al. further teaches the layers formed to have the higher hardness provides better wear properties. 
As to claim 11, a hardness of 1802 HV is 17.67 GPa. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. PROCTOR/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715